 

 

Case 3:19-mc-00020 Document 1-2 Filed on 08/19/19 in TXSD Page 1of8

 

No.

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
(GALVESTON DIVISION)

 

ALAN R. DECKER
Plaintiff,

Vv.

PEPSICO, INC.
Defendant.

 

 

PLAINTIFF’S ORIGINAL COMPLAINT

 
Case 3:19-mc-00020 Document 1-2 Filed on 08/19/19 in TXSD Page 2 of 8

IDENTITY OF PARTIES AND COUNSEL

 

 

Plaintiff: . Counsel:

Alan R. Decker ROBERT R. JONES III
State Bar No. 24092597

2411 Emancipation Ave, Ste 202
Houston, TX 77004

Tel 832-896-1010

Fax 281-404-9021

Email robertjoneslaw @ gmail.com

 

Defendant : Counsel:

Pepsico Inc.

 
 

 

Case 3:19-mc-00020 Document 1-2 Filed on 08/19/19 in TXSD Page 3 of 8

TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiff Alan R. Decker respectfully submits this Original Complaint
against Defendant PEPSICO INC.

PARTIES

1. Plaintiff Alan R. Decker is currently a resident of Galveston, Texas who
can be contacted c/o the Law Office of Robert Jones, 2411 Emancipation Ave, Ste
202, Houston, TX 77004. 832-896-1010. Email robertjoneslaw @ gmail.com

2. Defendant PEPSO INC. is a company established in North Carolina and
in good standing with the NC Secretary of State. The Company can served by

serving its registered agent CT Corporation at 225 Hillsborough Street

Raleigh, NC 27603 or wherever they may be found.

STATEMENT OF THE CASE
5. Plaintiff is suing Defendants for intentional infliction of emotional
distress (IIED) and negligence as a result of a piece of hardened rubber O-ring or
plastic washer broken into two pieces which Plaintiff found inside his box of
Captain Crunch cereal. Plaintiff swallowed one piece, almost choking to death,
and the other piece was found in the middle of his cereal. The broken piece was

lodged in his throat for two minutes and Plaintiff was forced to give himself the
 

 

Case 3:19-mc-00020 Document 1-2 Filed on 08/19/19 in TXSD Page 4 of 8

Heimlich maneuver and ended up swallowing the broken piece in order to clear his
airway.
4. Plaintiff sustained injuries as a result of these actions, and therefore

brings this action for money damages of $2,500,000.

NATURE OF THE CASE AND JURISDICTION
5. The basis for federal jurisdiction is complete diversity of citizenship.
Plaintiff is a citizen of Texas and resident of Galveston, Texas. Defendants are
citizens of the state North Carolina. Under 28 U.S.C. § 1332, a case in which a
citizen of one State sues a citizen of another State or nation and the amount at stake
is more than $75,000 is a diversity of citizenship case. In a diversity of citizenship
case, no defendant may be a citizen of the same State as any plaintiff. This Court

has jurisdiction for these reasons.

COUNT 1: NEGLIGENCE
6. Negligence: Elements of a Negligence cause of action are: 1) Duty
owed by defendant to plaintiff; 2) Breach of that duty; 3) Proximate cause of the
plaintiff's damages by defendant's breach; and 4) Damages. Rodriguez-Escobar v.
Goss, 392 S.W.3d 109, 113 (Tex. 2013) Defendants negligence caused damages

to Plaintiffs throat, digestive, intestinal and stomach. Also trauma and the broken
 

 

Case 3:19-mc-00020 Document 1-2 Filed on 08/19/19 in TXSD Page 5 of 8

tooth caused disfigurement to the right side of Plaintiff's face. | There will be
future dental expenses. The incident occurred on or about 6/14/19 and two

months later Plaintiff is still experiencing pain.

COUNT 2: EMOTIONAL DISTRESS

7. Intentional infliction of emotional distress (ITED): The Texas law tort
of intentional infliction of emotional distress requires proof of the following
elements: (1) the defendant acted intentionally or recklessly; (2) the defendant’s
conduct was extreme and outrageous; (3) that conduct caused the plaintiff
emotional distress; and (4) the emotional distress suffered by the plaintiff was
severe. Estate of Newton ex rel. Newton v. Grandstaff, No. 3:10-CV-809-L, 2012
WL 3013929, at *7 (N.D. Tex. July 20, 2012) (Lindsay, J.) (citing Twyman v.
Twyman, 855 S.W.2d 619, 621-22 (Tex.1993)). The Texas Supreme Court has
recognized that an intentional infliction of emotional distress claim is “a ‘gap-
filler’ tort, judicially created for the limited purpose of allowing recovery in those
rare instances in which a defendant intentionally inflicts severe emotional distress
in a manner so unusual that the victim has no other recognized theory of redress.”
Standard Fruit & Vegetable Co. v. Johnson, 985 S.W.2d 62, 68 (Tex. 1998)

(emphasis added).
Case 3:19-mc-00020 Document 1-2 Filed on 08/19/19 in TXSD Page 6 of 8

8. The Defendant’s actions have not only had a deleterious effect on Mr.
Decker’s health and mental state, the Defendant’s actions have had a severe impact
due to the extreme and outrageousness conduct of the Defendant’s actions.
Defendants intentionally or recklessly caused severe emotional distress to the
Plaintiff through their actions, conduct, and intentional strategy to trample upon
Plaintiff's rights. Defendant’s conduct was extreme and outrageous and
proximately caused Plaintiff's severe emotional distress. Plaintiff suffered
damages for which Plaintiff here sues of including but not limited to severe mental
anguish, interest, inconvenience, emotional pain, suffering, loss of enjoyment of

life, loss of consortium, post traumatic stress disorder.

REQUEST FOR ATTORNEY FEES

9. Plaintiff also hereby requests $30,000 in attorney fees.

CONCLUSION
10. As a result, the Plaintiff should be awarded damages including actual
and punitives. Due to the actions of Defendants, plaintiff has been damaged
substantially. While no amount of money can give him that time back, it might

help ease the pain.

 

 
Case 3:19-mc-00020 Document 1-2 Filed on 08/19/19 in TXSD Page 7 of 8

PRAYER
WHEREFORE, PREMISES CONSIDERED, the Plainitiff respectfully
prays that this Honorable Court award him with money damages he is requesting,
including attorney fees and any and all punitive or other damages the Court may

deem necessary to award past, present and future.

Respectfully submitted,

/s/ Robert R. Jones III

 

ROBERT R. JONES II

Texas Bar No. 24092597

Pro Hac Vice Application Pending
Law Office of Robert R. Jones III
2411 Emancipation Ave, Ste 202
Houston, TX 77004

Tel: (832) 896-1010

Fax: (281) 404-9021

Email: robertjoneslaw @ gmail.com
COUNSEL FOR PLAINTIFF

Date: 8/17/2019

 

 
 

 

Case 3:19-mc-00020 Document 1-2 Filed on 08/19/19 in TXSD Page 8 of 8

CERTIFICATION

Pursuant to Federal Rule of Civil Procedure 11, by signing below, I certify to the
best of my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11

By:

SLD

ALAN R, DECKER, Individually

 

BEFORE ME, the undersigned authority, on this day personally appeared the
affiant, who is known to me to be the person whose name is subscribed to the
above and foregoing instrument and acknowledged to me that he executed the
same for the purposes and considerations therein expressed.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this _/ 1b day of

Notar¥ Public itrand for the State of TeXas

secereeeeceeeees
2 SANJA STOJKOV
+A Notary Public
* * State of Texas
ey y ID # 13165290-5

oF” My Comm. Expires 07-24-2022

 

 

 

 

CN

 

 

 
